Citation Nr: 1737827	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1969 and from February 2003 to April 2004.  During his period of service, the Veteran earned the Army Reserve Components Achievement Medal (7th Award), National Defense Service Medal (3rd Award), Army Reserve Components overseas Training Ribbon (3rd Award), Armed Forces Expeditionary Medal (2nd Award), Armed Forces Reserve Medal with Ten-Year Device (2nd Award), Armed Forces Reserve Medal with "M" Device, Noncommissioned Officer Professional Development Ribbon with Numeral 2, Army Good Conduct Medal, Global War on Terrorism Service Medal, Iraq Campaign Medal with Two Bronze Service Stars, Combat Action Badge, Army Service Ribbon, Army Lapel Button, Expert Badge (Grenade), and Marksman Badge (Rifle).

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, among other issues, denied entitlement to service connection for lung cancer; and a September 2010 rating decision which, among other issues, denied entitlement to TDIU.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Lung cancer is not caused or aggravated by the Veteran's service and was not manifest during service or within one year of separation from service in April 2004.

2.  Throughout the appellate period, the Veteran's service-connected disabilities have precluded him from gaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

2.  The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected disabilities have rendered him unemployable.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The law provides a presumption of service connection for certain diseases, including lung cancer, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran filed a claim for lung cancer due to Agent Orange exposure in March 2010.  However, the Veteran later clarified his claim in a May 2010 statement, contending that he was not claiming Agent Orange exposure.  However, the Veteran did note exposure to dust and debris while serving in Iraq.  

Upon separation from service in June 1969, the Veteran's separation examination notes a normal clinical evaluation of the lungs and chest.  The service treatment records reflect normal lungs and chest in February 1978 upon enlistment, and in June 1982 upon reenlistment in the National Guard.  The Veteran also underwent periodic examinations in August 1985, September 1989, August 1994, January 1998, and October 2000, which further note normal lungs and chest.  

Post-service treatment records show that the Veteran received a chest x-ray in May 2009 after a back injury.  The x-ray revealed slight abnormalities and serial chest x-rays were obtained in August 2009 and November 2009.  The November 2009 chest x-ray revealed an abnormal density in the left mid lung anteriorly, which had become increasingly masslike since the previous exams.  After subsequent testing, the Veteran was scheduled for a left thoracotomy with left upper lobe wedge resection in February 2010.  Final pathology revealed left upper lobe squamous cell carcinoma.

In a May 2010 Statement in Support of Claim, the Veteran contended that he was a member of the Combat Engineer Unit, which renovated condemned facilities for use by U.S. soldiers while serving in Iraq.  The Veteran averred that some of the buildings had been used for storage and chicken processing and he was exposed to airborne dust particles.  The Veteran stated that a spot was discovered on his back and lung upon his return to the United States and a cancerous portion of his lung was later removed.

In June 2012, the Veteran underwent a Gulf War General Medical Examination to determine the nature and etiology of his lung disability.  The examiner opined that the Veteran suffered from a diagnosed condition with a clear and specific etiology, namely squamous cell cancer of the lung due to tobacco abuse.  The examiner further opined that it was less likely than not that the condition represented a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The examiner reported that the Veteran was diagnosed with squamous cell cancer of the lung and underwent a left upper lobe wedge resection in February of 2010.  The Veteran's risk factors included alcoholism and tobacco abuse.  Concerning the latter, the Veteran was noted to also suffer from COPD, requiring supplemental oxygen ten hours per day and daily bronchodilator use.  The examiner noted that the Veteran served in Iraq for approximately one year in 2003 to 2004 and worked as an Engineer in construction.  The examiner further noted that service treatment records were negative for acute respiratory exposure or decompensation.  The examiner opined that the Veteran's lung cancer was less likely than not due to military duty or Southwest Asia exposure given the weight of his other irritant exposure risk factors. 

At his June 2017 hearing, the Veteran testified that he had an operation on his left lung in 2010.  Six months later, his cancer retuned.  He underwent radiation and chemotherapy, prior to having a recurrence in the right lung.  The Veteran again underwent radiation and is currently taking chemotherapy pills.  He testified that he has checkups every 12 weeks.  

Here, the record reflects that the Veteran has been diagnosis with lung cancer.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether this condition is related to service.  

In a June 2012 Gulf War General Medical Examination, the examiner opined that the Veteran suffered from squamous cell lung cancer due to tobacco abuse, further noting that the Veteran also suffered from COPD.  The examiner reported that service treatment records were negative for acute respiratory exposure or decompensation.  The examiner opined that the Veteran's lung cancer was less likely than not due to military duty or Southwest Asia exposure given the weight of his other irritant exposure risk factors.  

Additionally, the Veteran has not submitted any contrary competent evidence that relates lung cancer to his service in Iraq.  To the extent that the Veteran suggests that his lung cancer may be related to dust and debris exposure during service in Iraq, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of lung cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

At his June 2017 hearing, the Veteran testified that he served thirteen months in Korea.  He further testified that he entered the DMZ to deliver supplies.  A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  C.F.R. § 3.307(a)(6)(iv).  Service treatment records note that the Veteran served in Korea from December 1966 to January 1968.  Because the Veteran served in Korea prior to the presumptive period, he cannot be presumed to have been exposed to herbicides on this basis.  Although service connection could still be awarded based on direct service connection - rather than simply presumptive service connection - the evidence neither supports a finding of herbicide exposure nor a finding that the Veteran's lung cancer is related to herbicide exposure.

The Board finds that the preponderance of the evidence is against a finding that any current lung cancer is related to service or any event of service, manifested within one year following separation from service, or is the result of chemical exposure during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for lung cancer, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016).

II.  TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran filed a claim for TDIU in June 2010, contending that he had difficulties in following substantially gainful employment after returning from Iraq. 

The Veteran underwent a VA posttraumatic stress disorder (PTSD) examination in December 2009.  The Veteran reported struggles with insomnia, frequent nighttime awakenings, and nightmares that occur up to several times a week.  He stated that he prefers to be alone, avoids people, and becomes upset easily.  He has a diminished interest in participating in significant activities and feels detached from others.  He further reported difficulty concentrating, hypervigilance, struggles with paranoia, and an exaggerated startle response.  The Veteran noted frequent struggles with suicidal thoughts, loss of appetite, and weight loss.  He has recurrent and intrusive memories from Iraq and has had difficulty getting along with people at work upon his return from his tour of duty.

In terms of work history, the Veteran reported that he worked at a lumberyard briefly in late 1960s to early 1970s.  He also had a job where he helped build manholes for people to run sewage lines from 1969 until 1970.  He worked for one year, from 1970 until 1971, at Ingles Shipyard in Pascagoula, Mississippi as a welder.  He was last employed by Cooper Power System in Lumberton, where his responsibilities included trouble-shooting and doing repair work on transformers.  He was employed by this company for 31 years and retired in January 2009.  

The Veteran estimated that he lost up to four hours of efficient work time during an eight-hour workday due to psychiatric symptoms, such as feeling distracted, irritability, depression, and problems with concentration.  Out of a 40-hour workweek, he estimated that he lost up to 20 hours of efficient work time due to psychiatric symptoms.  The Veteran's reported symptoms, which include irritability, depression, problems with concentration, and feeling distracted, were noted to cause impairment in his employment functioning.  Additionally, the examiner opined that the Veteran's global assessment of functioning (GAF) score of 53 reflected moderate to severe impairment in industrial and social functioning.  

The Veteran was determined to be disabled by the Social Security Administration (SSA) in November 2009, and assigned an effective date of January 15, 2009.  The SSA determined that the Veteran was primarily disabled due to chronic pulmonary insufficiency, with a secondary impairment of anxiety related disorders.  

The Veteran underwent a subsequent VA PTSD examination in August 2010.  The Veteran reported that, during his last year of employment, he was having increasing periods of irritability and misunderstandings with others at work.  Thus, he retired instead of being fired.  The examiner opined that the Veteran's GAF score of 50 reflected severe impairment in employment and social functioning.  

The Veteran underwent an Employment Handicap and Serious Employment Handicap assessment in December 2010.  L. P., Rehabilitation Counselor, determined that the Veteran's service-connected disabilities contributed in substantial part to his impairment.  L. P. noted that the Veteran's PTSD symptoms interfered with the Veteran's interpersonal skills, in that he has flashes of anger and paranoia.  He also could not endure prolonged standing, walking, or climbing.  The Veteran was deemed to not have any developed or transferable skills and could not overcome his impairments to employment.  Due to the severity and number of disabling conditions, length of unemployment, extent and complexity of needed rehabilitation services, lack of training and education, difficulties with communication, and oxygen use, vocational services were deemed infeasible for the Veteran.

Treatment records note continued participation in group therapy sessions at the Vet Center and individual psychotherapy with Dr. K. S.  A November 2014 private treatment record notes that the Veteran suffers from PTSD, which is chronic, severe, and in a pattern of worsening as he ages.  Dr. K. S. reported that the illness had dramatically reduced the quality of the Veteran's life and his functionality in all major life areas, including occupational functioning, warranted the Veteran to be deemed 100% occupationally disabled and permanently unemployable.

The physician opined that the Veteran did not have sufficient mental control to concentrate his attention, remember instructions, initiate and sustain motivation, nor persistence to bring tasks to their intended conclusion.  Additionally, the Veteran was profoundly irritable and prone to unpredictable angry outbursts, which have the potential to be destructive for him, others, and/or their property.  Dr. K. S. determined that the Veteran would pose a threat to any workplace and thereby was disqualified from any kind of employment.

In December 2015, the Veteran underwent a VA PTSD examination.  The examiner opined that the Veteran displayed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner further opined that there was there is no change in the Veteran's diagnosis and his condition was in remission.

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  At the hearing, he testified that there were many changes occurring at his job upon returning from Iraq, including being assigned another supervisor.  He stated that he was under a lot of pressure and began doing things that he had not previously done, such as smoking on the job, cursing, and getting into arguments.  The Veteran stated that he did not want to leave his job, but felt that he would otherwise be fired.  Therefore, he decided to retire and attempted to seek help.

The Veteran's spouse testified that the Veteran stays home and isolates himself to the bedroom, thus causing the family to suffer.  She further testified to having difficulty holding conversations with the Veteran.  She noted that he was unable to concentrate because of his PTSD medication and was often forgetful.  She reported having to pay all the bills and maintain the home, which was not a role that she was used to.  She testified that the Veteran had historically participated in family and community events, but no longer has any interest in anything.

In addition to his PTSD symptoms, the Veteran testified that his service-connected tinea pedis caused the area between his toes to become raw, which caused difficulty with walking.  His condition also required him to keep his feet dry and elevated.  He further testified that his other medications were causing his toenail to deteriorate.  The Veteran's wife added that the Veteran has to keep socks on at all times to prevent falls, which had occurred a few times in the past.

At the time of initiating his claim for TDIU, the Veteran was service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; blepharoplasty, evaluated as 10 percent disabling; and tinea pedis, evaluated as 10 percent disabling.  The Veteran's combined disability rating was evaluated at 80 percent.  Thus, the Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The next inquiry is "whether a Veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the Board finds that the evidence of record supports such.

The record reflects that the Veteran was last employed by Cooper Power System as a transformer repairman.  He was employed by this company for 31 years before retiring in January 2009.  As the Veteran credibly testified to at his hearing, he retired prior to being terminated due to behavior changes upon his return from Iraq.  The Veteran has reported that he was under a lot of pressure and began displaying uncharacteristic behaviors in the workplace.  

The record further reflects that the Veteran displays symptoms that severely impair his industrial and social functioning, such as suicidal ideations, difficulty concentrating, forgetfulness, irritability, and unpredictable angry outbursts.  He isolates himself from others and has a diminished interest in participating in significant activities.  The Veteran was denied vocational services in December 2010 due to his PTSD symptoms.  Private treatment records further reflect that the Veteran has been deemed 100% occupationally disabled and permanently unemployable, as he would pose a threat to the workplace.

In addition to his PTSD symptoms, the Veteran and his spouse have credibly testified that his service-connected tinea pedis makes walking difficult, as his feet are often sore.  The Veteran must keep his feet dry and elevated and has experienced a number of falls.  As such, it can be determined that the Veteran's service-connected foot disability would impair his employability.

Affording the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran's last period of gainful employment ended in January 2007.  His work history has consisted of four jobs, primarily as a transformer repairman.  He has reported an educational background of two years of junior college.  The Veteran is not shown to possess any additional education or training.  There is no evidence of any type of special training.  Even if the Veteran had special training or advanced education, the medical opinions document occupational and social impairment, with deficiencies in most areas.  

In light of the above, the Board finds that the evidence reasonably shows that the Veteran's service-connected disabilities preclude obtaining or following substantially gainful employment.  Consequently, TDIU is warranted. 


ORDER

Entitlement to service connection for lung cancer is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


